Citation Nr: 0119485	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-18 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
evaluation for residuals of a right shoulder injury, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to July 
1977 and from December 1977 to December 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which reduced the disability 
rating for the appellant's service-connected right shoulder 
disability from 30 to 20 percent disabling, effective from 
June 17, 1999, and granted an increased disability rating, 
from 10 to 30 percent, for the appellant's service-connected 
cervical spine disability.

The issue relating to the appellant's right shoulder 
disability has been changed to reflect more accurately the 
appellant's contentions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right shoulder disability was rated as 30 
percent disabling continuously from January 1, 1994, to June 
16, 1999.

3.  An April 1994 VA examination showed that the appellant's 
right shoulder disability was manifested by limitation of 
abduction to 70 degrees.

4.  In a September 1994 rating decision, service connection 
for residuals of a right shoulder injury was granted, 
effective from January 1, 1994, and a 30 percent disability 
evaluation was awarded.

5.  At a June 1999 VA examination, the appellant was able to 
abduct his right arm to 90 degrees.

6.  A July 1999 rating decision reduced the disability rating 
for residuals of a right shoulder injury to 20 percent, 
effective from June 17, 1999.

7.  The June 1999 VA examination is at least as full and 
complete as the April 1994 VA examination upon which the 
appellant's original 30 percent disability rating was based; 
both examinations considered the ranges of motion of the 
appellant's right shoulder, radiographic studies of the 
appellant's right shoulder, and whether pain was present.

8.  VA medical records, including the report of the June 1999 
VA examination and outpatient treatment records from June 
1998 to May 1999, show sustained material improvement in the 
appellant's right shoulder disability that has occurred and 
is likely to be maintained under the ordinary conditions of 
life.

9.  The appellant's cervical spine disability is manifested 
by severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for the restoration of a 30 percent 
disability rating for residuals of a right shoulder injury 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 
4.40, 4.55, 4.59, 4.71a, Diagnostic Code 5201 (2000).

2.  The criteria for a disability evaluation greater than 30 
percent for the appellant's service-connected cervical strain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5285, 5287, 5290, 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records indicate that he is 
right-handed.

At an April 1994 VA examination, the appellant reported that 
his duties in service required frequent pushing, pulling, and 
loading of heavy material.  He stated that he had been 
rejected for work because of his right shoulder disability.  
He stated that he had injured his right arm in 1989 and had 
had right shoulder pain since then.  He complained of daily 
right shoulder pain and restriction of motion, particularly 
abduction.  He stated that the pain was worse after periods 
of inactivity.  He had undergone and arthroscopy and an 
arthrogram.  No tear of the rotator cuff was seen during 
either procedure.  He stated that his right shoulder was 
treated with cortisone injections with no specific relief of 
his pain.  The appellant was able to abduct his right 
shoulder to 70 degrees.  He was able to rotate his right 
shoulder to 45 degrees internally and externally.  No 
definite abnormalities were seen on x-ray examination of the 
appellant's right shoulder.  The examiner diagnosed residuals 
of right shoulder injury with limitation of motion.

In a September 1994 rating decision, service connection for 
residuals of a right shoulder injury was granted and a 30 
percent disability evaluation was awarded.

VA outpatient treatment records indicate that the appellant 
was treated with physical therapy in June 1998 for right 
shoulder pain.  Prior to the treatment, he was able to 
externally rotate his right shoulder to 85 degrees and rotate 
it internally to 40 degrees.  After treatment, which 
consisted of moist heat while stretching, the appellant was 
able to rotate his shoulder internally to 70 degrees.  The 
appellant still had significant pain after the treatment in 
the upper trapezius and levator areas.  The appellant 
underwent physical therapy again in July 1998.

In May 1999 the appellant was treated as a VA outpatient for 
increased right shoulder pain.  He stated that, by the end of 
the day, his neck and shoulder pain was a seven on a scale of 
ten and did not improve until he went to bed.  He was able to 
flex his right shoulder to 170 degrees and abduct it to 95 
degrees.

At a June 1999 VA examination, the appellant reported that he 
had injured his right shoulder in 1985 and had had chronic 
shoulder pain since then.  He had arthroscopic in 1992, 
during which some scar tissue was removed.  He complained of 
continued pain and markedly reduced range of motion.  He 
stated that he was unable to raise his arm past 90 degrees.  
He stated that he was unable to lift anything and had 
considerable pain and discomfort.  The appellant reported 
that he had injured his neck in the 1970s.  He complained of 
chronic pain in his neck with tightness.  He also complained 
of stiffness in his neck.  He reported that he was treated 
regularly with physical therapy and that he took Celebrex.

On examination, the appellant was able to elevate his 
shoulder forward from zero degrees to 180 degrees.  He was 
only able to abduct to 90 degrees.  He could externally 
rotate the shoulder to 10 degrees.  He could internally 
rotate it to 10 degrees.  He was able to flex his cervical 
spine forward to 30 degrees.  He could extend backward to 10 
degrees.  He could laterally flex to 15 degrees to the left 
and 20 degrees to the right.  He could rotate his neck 25 
degrees to the left and 25 degrees to the right.  X-ray 
examination of the appellant's right shoulder was normal.  
The examiner diagnosed residuals of injury to the right 
shoulder with marked impairment of function and residuals of 
injury to the neck with markedly decreased range of motion.  

A July 1999 rating decision reduced the disability rating for 
residuals of a right shoulder injury from 30 percent to 20 
percent, effective from June 17, 1999.


Legal Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for higher evaluations for his disabilities, and the RO 
arranged for a VA examination of the appellant.  No further 
assistance is necessary to substantiate the appellant's 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; see also Green v. Derwinski, 1 Vet. 
App. 121 (1991) (holding that the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Regarding musculoskeletal disabilities, such as the 
appellant's neck and right shoulder disabilities, functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).


1.  Right shoulder

In considering this restoration issue, the Board's decision 
is based on the application to the facts of this case of the 
specific regulatory authority cited above and precedent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court).  The issue is whether a preponderance of the 
evidence establishes that the RO was justified in reducing 
the appellant's 30 percent rating for his right shoulder 
disability to 20 percent effective from June 17, 1999.  Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).  

In reducing the appellant's rating herein, the RO did not 
need to comply with 38 C.F.R. § 3.105(e), because although 
the July 1999 rating decision reduced the rating assigned to 
the appellant's right shoulder disability from 30 percent to 
20 percent, his combined disability rating remained at 40 
percent; therefore, the compensation payments to the 
appellant were not reduced.  See VAOPGCPREC 71-91 (November 
7, 1991); see also VAOPGCPREC 29-97 (August 7, 1997).  Having 
decided that the process required to reduce the appellant's 
disability rating for his service-connected right shoulder 
disability was correctly followed, the next question is 
whether the evidence and other legal authority supported the 
reduction.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the Court interpreted the provisions of 
38 C.F.R. § 4.13 (2000) to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (2000) provide that in any evaluation-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2000) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.

Because the prior 30 percent rating had been in effect more 
than 5 years, from January 1, 1994, to June 16, 1999, the 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, apply herein.  Under the 
provisions of 38 C.F.R. § 3.344 (2000), rating agencies are 
charged with maintaining stable disability ratings, 
consistent with the law and VA regulations, particularly if 
the disability has been rated at the same level for long 
periods (5 years or more).  VA regulations provide that 
rating reductions on account of diseases subject to temporary 
or episodic improvement will not be reduced on any one 
examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a) (2000).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b) (2000).

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does 
demonstrate improvement of the appellant's service-connected 
right shoulder disability such as would be contemplated under 
the provisions of 38 C.F.R. § 3.344.

The appellant's right shoulder disability is rated 20 percent 
disabling under Diagnostic Code 5201 for limitation of motion 
of the arm.  Under Diagnostic Code 5201, a 20 percent 
disability rating is assigned for an inability to lift the 
major arm no higher than shoulder level.  A 30 percent 
disability rating for the major arm is warranted where motion 
is limited to midway between the side and shoulder level.  A 
40 percent disability rating for the major arm is warranted 
where motion is limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2000).

The April 1994 VA medical examination, upon which the 
original 30 percent disability rating was based, showed that 
the appellant's right shoulder disability was manifested by 
an inability to abduct his right shoulder above 70 degrees.  
At the June 1999 VA examination, the appellant was able to 
abduct his right shoulder to 90 degrees.  Because the June 
1999 examination indicates greater range of motion of the 
appellant's right shoulder than shown by the appellant in 
April 1994, it indicates material improvement in the 
appellant's low back disability.

The June 1999 examination was full and complete.  Further, it 
was at least as full and complete as the April 1994 
examination.  Both examinations considered the ranges of 
motion of the appellant's right arm, radiographic studies of 
the appellant's right shoulder, and whether pain was present.

Also, the medical records from June 1998 to May 1999 
demonstrate that the difference between the April 1994 
examination and the June 1999 examination is from sustained 
improvement of the appellant's right shoulder disability.  
The appellant periodically received physical therapy for his 
right shoulder; however, there is nothing in these records 
which shows the limitation of motion that the appellant 
demonstrated in April 1994.

Finally, the record shows that the demonstrated improvement 
will be maintained under the ordinary conditions of life.  
Although the appellant reported at the June 1999 VA 
examination that he was unable to lift objects, VA outpatient 
treatment records indicate that the appellant mows his own 
lawn and participates in fishing tournaments.

Accordingly, the Board finds that a preponderance of evidence 
supports the reduction of the disability rating for the 
appellant's right shoulder disability from 30 percent to 20 
percent.  In reaching this conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain.  Although the appellant has 
significant shoulder pain, the Board finds that the 20 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his right 
shoulder disability.  A preponderance of the evidence is 
against the restoration of the appellant's disability rating 
to 30 percent.


2.  Cervical spine

The appellant's service-connected cervical strain is 
currently evaluated under the criteria of Diagnostic Code 
5290 for limitation of motion of the cervical spine.  Under 
these criteria, a 30 percent disability rating is warranted 
for severe limitation of motion of the cervical spine.  No 
higher rating is available under this diagnostic code.

Therefore, consideration will be given to other potentially 
applicable diagnostic codes that provide for a rating in 
excess of 30 percent.  Diagnostic Code 5287 provides a 40 
percent disability rating for unfavorable ankylosis of the 
cervical spine.  However, the record does not reflect 
ankylosis of the spine.  Diagnostic Code 5293 for 
intervertebral disc syndrome provides a 60 percent disability 
rating for symptoms analogous to pronounced intervertebral 
disc syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome, as exemplified by 
recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2000).  The record does not 
reflect neurologic symptoms demonstrating intervertebral disc 
syndrome.  Diagnostic Code 5285 for residuals of fracture of 
vertebra provides a 100 percent disability rating where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2000).  However, the record does not reflect 
residuals of a fractured vertebra consisting of demonstrable 
deformity of a vertebral body.  Because the medical evidence 
does not show that these diagnostic codes would be more 
appropriate to the appellant's disability, an increased 
rating under Diagnostic Code 5285, 5287, or 5293 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287, 
5293 (2000).

In view of the above, entitlement to an increased disability 
evaluation for cervical strain is not warranted.  The 
evidence for and against the claim is not in relative 
equipoise; therefore, no reasonable doubt issue is raised.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability includes severe pain.  Although the appellant has 
cervical pain, the Board finds that a 30 percent disability 
rating considers the appellant's functional loss, pain, and 
weakness resulting from his cervical spine disability.  
Indeed, without consideration of these factors, the appellant 
demonstrated only moderate limitation of motion at the June 
1999 examination.  Further, although there is evidence of 
record reflecting that the appellant has functional 
impairment due to pain, he is not entitled to a higher rating 
because he is already assigned the maximum rating of 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to cervical spine; however, 
the medical evidence reflects that the symptoms warranting a 
higher rating are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected cervical spine 
disability.  It is undisputed that the appellant's service-
connected disability has an adverse effect on his employment, 
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2000).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to restoration of a 30 percent disability rating 
for a right shoulder disability is denied.

Entitlement to a disability rating greater than 30 percent 
for a cervical spine disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



